Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is a response to Applicant’s election filed on 09/16/2021 without traverse of Invention I, Species 1 from group 1 and species B from group 2, readable on claims 1-11 for further examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: providing device in claim 1 having structural recitation in [0037], analyzer in claim 2 having structural recitation in [0049].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Objections
Claims 1, 3 objected to because of the following informalities:
Claim 1 recites “configured to be inserted into an object to be inserted” should be “configured to be inserted into an object 
Claim 3 recites “from a distal end section…to a gripped portion of the flexible tube to be a gripped” should be “from a distal end section…to a gripped portion of the flexible tube .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a providing device configured to provide… of the flexible tube for releasing a loop section formed in the flexible tube, according to a direction in which the flexible tube is twisted and the detected force of the external force”. It is unclear if a loop section is being positively recited or functionally recited.
Claim 4 recites the limitation "the maximum force", “the forces in a first direction” in line 6-7, “the force” in line 13, “the maximum”, “the twisting”, “the forces in the first direction” in line 14-15, “the change in the force”, “the maximum” in line 20, “the position where the reaction force” in line 25-26, “the total sum of the forces” in line 28, line 31-32.
Claim 5 recites limitation “the comparison of two forces”.
Claim 11 recites limitation “the two compared forces” in line 6-7.
There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites “a change in the force is the maximum before and after the twisting…”, “the changes in the force is the maximum with each other…”, “the total sum of the forces…”. It is unclear what “the force” nor “the forces” are being refer back to. 
Claim 5 recites “the comparison of two forces”, it is unclear which two forces its being refer back to.
Claim 5 recites “substantially linear state”. This phrase renders the claim indefinite because it was unclear what "substantially" the claim was intended to convey (how linear is being consider as substantially linear), thereby rendering the scope of the 
Claim 6 recites “wherein the twisting information includes…a fragrance”, it is unclear how the providing device (which provide twisting information and having structure of a monitor or the like in PG Pub [0037]) can produce fragrance as a twisting information.
Depending claims inherits those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US Patent Application Publication No.2015/0099926A1).
Regarding claim 1, Davidson teaches a flexible tube insertion apparatus comprising a flexible tube having flexibility and configured to be inserted into an object to be inserted (flexible sleeve Fig.4 [0082]);
One or more external force detector disposed on the flexible tube (sensors 411 Fig.4 on sleeve [0082]) configured to detect a force of an external force applied to the flexible tube (such as pressure exerted inside the patient’s lumen during an endoscopic procedure [0015-0022], [0079-82]) when the flexible tube is twisted in at least one direction (forced the tube out of its natural proper shape in at least one direction such as bending or rotating the tube, Fig. 7, 14, [0015-0022] [0079-82]); and
A providing device configured to provide twisting information regarding a twisting direction of the flexible tube (GUI display 700 Fig.7 providing bending information of the tube such as curve, high pressure point etc [0020] [0088]), for releasing a loop section formed in the flexible tube, according to a direction in which the flexible tube is twisted and the detected force of the external force (GUI display 700 providing bending information of the flexible tube as shown in Fig.7, thus also capable of providing twisting information for the flexible tube in a different state such as twisting information when releasing a loop section formed in the flexible tube).

Regarding claim 7, Davidson teaches wherein the external force detector includes a sensor (at least one sensor of the plurality of sensors 411 Fig.4) disposed on a peripheral surface of the flexible tube (sensors 411 disposed on a surface of the sleeve Fig.4) configured to detect the external force; and
A force calculator configured to calculate the force based on the external force (a net of sensors in a matrix provides real time map of pressure put inside lumen which calculates force based on the external force (such as pressure), thus serves as force calculator [0080-85]).

Regarding claim 8, Davidson teaches a probe configured to be inserted into the flexible tube (endoscope insertion tube 410 inserting into sleeve Fig.4B),
Wherein the external force detector includes:
A sensor disposed on a peripheral surface of the probe and configured to detect the external force (sensors 411 disposed on a surface of the endoscope insertion tube 410 as seen on Fig.4b); and
A force calculator configured to calculate the force based on the external force (a net of sensors in a matrix provides real time map of pressure put inside lumen which calculates force based on the external force (such as pressure), thus serves as force calculator [0080-85]).

Regarding claim 9, Davidson teaches a state detector (sensors 411 Fig.4) configured to detect state information of the flexible tube regarding a state of the flexible tube (such as pressure exerted inside the patient’s lumen during an endoscopic procedure [0015-0022], [0079-82]);
A state calculator configured to calculate shape information of the flexible tube regarding a shape of the flexible tube along a direction of the central axis of the flexible tube based on state information detected by the state detector (a net of sensors in a matrix provides real time map of pressure put inside lumen which calculates force based on the external force (such as pressure), thus serves as force calculator [0080-85], Fig.7 shows shape information of tube provided by data from the pressure sensors [0088]),
 (such as color coded curve which represents corresponding pressure exerted [0088]),
And the providing device displays the shape information (GUI 700 Fig.7). 
Regarding claim 10, Davidson teaches wherein the external force detector (sensors 411 Fig.4) serves as the state detector and the state calculator (as recited above and [0079-88]).
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Noonan (2018/0177556 A1).
Regarding claim 3, Davidson teaches limitation stated above, and further teaches when external force detectors are disposed, the external force detectors (sensors 411 Fig.4) are disposed within a range from a distal end section of the flexible tube to a gripped portion of the flexible tube (Fig.4). However, does not teach only one external force detector is disposed. 
(sensor A Fig.9A/9B), the force detector is disposed at a position where the external force is applied to the flexible tube [0094].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Davidson to include the feature of, wherein when only one external force detector is disposed, the external force detector is disposed at a position where the external force is applied to the flexible tube, such as that taught by Noonan, as a suitable alternative arrangement of the force detectors to yield a predictable result of measuring external force applied to medical instrument to provide twisting information of flexible tube of the medical instrument to the surgeon/operator (Noonan [0085-86]).

  
Allowable Subject Matter
Claims 2, 4, 5, 6, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
compare the force of the external force in a counterclockwise direction and the force of the external force in a clockwise direction, which are detected by the external force detector, with each other when the flexible tube is twisted in the counterclockwise direction and the clockwise direction, respectively, around a central axis of the flexible tube, and output an analysis result, wherein the providing device provides the twisting information regarding the twisting direction of the flexible tube for releasing the loop section formed in the flexible tube according to the analysis result”.
The invention of depending claim 5 recites “wherein the external force detector calculates the forces, which are measured values, and the twisting information includes information instructing the twisting direction of the flexible tube based on the result of the comparison of two forces, which are the measured values, in order to eliminate the loop section formed in the flexible tube and to change the flexible tube into a substantially linear state”.
Davidson 2015/0099926A1 teaches flexible tube apparatus including flexible tube, one or more external force detectors on the flexible tube, providing device configure to provide twisting information regarding a twisting direction of the flexible tube, however does not explicitly teach nor suggest “comprising an analyzer configured to compare the force of the external force in a counterclockwise direction and the force of the external force in a clockwise direction, which are detected by the external force detector, with each other when the flexible tube is twisted in the counterclockwise direction and the clockwise direction, respectively, around a central axis of the flexible tube, and output an analysis result, wherein the providing device provides the measured values, and the twisting information includes information instructing the twisting direction of the flexible tube based on the result of the comparison of two forces, which are the measured values, in order to eliminate the loop section formed in the flexible tube and to change the flexible tube into a substantially linear state” as in the context of claims 2 and 5. 
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/           Examiner, Art Unit 3795   

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795